Citation Nr: 0119256	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  95-20 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of VA loan post-foreclosure 
deficiency indebtedness in the amount of $76,883.63, plus 
interest.


REPRESENTATION

Appellant represented by:	Richard L. McGonigle


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.P.: RO hearing held in March 1995
Appellant: travel board hearing held in January 1997


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991, with prior service in the United States Army Reserve.

In an April 1995 statement of the case, the Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) consolidated the 
veteran's claims for waiver with respect to what it 
characterized as VA guaranteed home loans.  The 
indebtednesses are: $16,059.66 plus interest for [redacted]
[redacted]; $16,805.49 plus interest for [redacted]; 
$26,005.49 plus interest for [redacted]; $5,666.22 plus 
interest for [redacted]; and $12,346.77 plus interest 
for [redacted].  The total indebtedness at issue is 
$76,883.63 plus interest.  

In 1997, the Board remanded the case for additional 
development.  The Board also remanded the case in May 1998.  
In the 1998 remand, the Board provided that the issue of the 
validity of VA loan post-foreclosure deficiency indebtedness 
had been raised, and the issue on appeal was waiver of 
recovery of VA loan post-foreclosure deficiency indebtedness.  
The Board then requested the completion of additional 
development.  On appellate review in August 1999, the Board 
discussed continued due process deficiencies of record, and 
remanded the matter again.  In accordance with Stegall v. 
West, 11 Vet. App. 268 (1998), and completion of the Board's 
requested development, the case has now been returned for 
appellate review.

During the pendency of this appeal, the RO raised the 
question of whether a veteran, who was not a veteran, at the 
time of the closing of a now foreclosed vendee (portfolio) 
loan is eligible to apply for and to receive a waiver of debt 
under 38 C.F.R. § 1.957.  In December 1999, the VA Office of 
Regional Counsel in Houston, Texas, acknowledged that at the 
time the obligor obtained the vendee loans she was not a 
veteran, and that vendee loans could be made to non-veterans 
since anyone, veteran and non-veterans alike, could purchase 
repossessed properties from the VA.  It was further opined 
that, in the absence of authority to the contrary, because 
the obligor is now a veteran and the applicable regulation 
clearly states that the Committee may consider waiver of 
indebtedness of a veteran, and is silent as to whether the 
applicant must have been a veteran at the time of the 
inception of the loan, the status of the applicant at the 
time of the loan inception is immaterial.  Accordingly, the 
Regional Counsel concluded that this veteran is eligible for 
waiver consideration by the Committee.  Given the 
aforementioned, no additional consideration of this matter is 
needed.

In December 1999, the VA Office of Regional Counsel also 
found that the deficiency debt was enforceable and, after 
reviewing the claims files, that there was no documentary 
evidence contained in any of the loan files evidencing any 
"misrepresentation" by VA in the sale of property to the 
appellant.  In August 2000, the RO issued to the veteran, as 
well as her attorney, a supplemental statement of 

the case addressing the validity of the debt and the 
misrepresentation argument.  The RO told the veteran that 
this was not a decision on the appeal which had been 
initiated, but it was a statement of the case which the law 
required them to furnish to help her complete an appeal.  
Thereafter, the RO told the veteran to read her appellate 
rights, as they would tell her what to do to complete her 
appeal.  The veteran, however, did not perfect the appeal.  
Thus, these matters are not before the Board.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate her claim.

2.  The veteran attempted to mitigate the amount of her loan 
indebtedness by attempting to repair and sell the VA 
properties at issue.  


CONCLUSION OF LAW

The indebtedness resulting from vendee VA loans, post-
foreclosures, did not manifest as a result of bad faith on 
the part of the veteran.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.964, 1.965(b)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and supplemental statements 
of the case informing her of evidence necessary to 
substantiate her claim.  It is acknowledged that the folder 
associated with loan number [redacted] has been either lost 
or misplaced.  The Board also acknowledges that its 
obligation to explain its findings and to consider the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Nonetheless, the 
veteran has not identified any additional outstanding 
evidence and no additional development is warranted. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Background

As previously noted, the indebtednesses are: $16,059.66 plus 
interest for [redacted]; $16,805.49 plus interest for [redacted] 
[redacted]; $26,005.49 plus interest for [redacted]; 
$5,666.22 plus interest for [redacted]; and $12,346.77 
plus interest for [redacted].  The total indebtedness at 
issue is $76,883.63 plus interest.

[redacted]

In January 1984, the veteran under loan number [redacted]
purchased VA property at [redacted] for $44,474.  She 
defaulted on the loan.  The VA received notice of the default 
in November 1989 and notice was mailed to the veteran that 
same month.  A Notice of Default dated in November 1989 
reflects that the loan had been reported to the credit 
depositories and that they had tried to phone the veteran but 
received no answer.  The veteran failed to respond to letters 
sent, too.  The holder of the loan noted that if the default 
remained uncured a request would be made to VA to repurchase 
the loan.  In February 1990, the holder of the loan asked VA 
to repurchase the loan, and in February 1990, the VA told the 
veteran that it had repurchased the loan from the holder due 
to her failure to make the agreed payments.  By letter dated 
in March 1990, the VA informed the veteran of a possible 
foreclosure.  The record also shows that the veteran received 
additional notices of default by letters dated in June 1990.  
The VA sold the property in August 1990.  An indebtedness of 
$16,059.66 plus interest resulted.

[redacted] and [redacted]

In March 1984, the veteran purchased VA properties at Lemon 
Tree Lane under loan number [redacted] for $58,567.86, and 
[redacted] under loan number [redacted] in the amount 
of $48,185.46.  She defaulted on the loans.  A December 1989 
Notice of Default shows that letters and notices were mailed 
and telephone calls were made to the veteran concerning the 
default.  However, she veteran did not respond.  It was noted 
that the loan holder had been unable to secure arrangements 
to cure the defaults and it was felt that the veteran had an 
improper regard for her mortgage obligations.  In January and 
February 1990, the holder asked VA to repurchase the loans.  
In February 1990, VA repurchased the loans.  By written 
correspondence dated in February 1990, the VA told the 
veteran that it had repurchased the loans because she had not 
made her agreed payments.  The Recommendation to Terminate 
Portfolio Loan reports dated in March 1990 show that the 
cause of the defaults were "unknown" and "apparent 
disregard" and that the defaults could not be cured by pay 
plan, reamortization or extension because the obligor would 
not respond to letters.  The VA then advised the veteran of 
the possible foreclosures.  Notices of the default were also 
mailed to the veteran in June 1990.  The veteran still did 
not respond.

With regard to the home purchased under loan number [redacted]
[redacted], in August 1990 the VA sold the property, and this 
action resulted in an indebtedness in the amount of 
$16,805.49 plus interest.  Regarding the home purchased under 
loan number [redacted], the foreclosure occurred in July 
1990 and that action resulted in an indebtedness in the 
amount of $26,005.49 plus interest.

[redacted] and [redacted]

In March 1985, the veteran purchased two VA properties 
located at [redacted] under loan numbers [redacted]
and [redacted].  Each VA property was purchased for a 
separate amount totaling $34,920.  The veteran defaulted on 
each loan.  In November 1989, the VA received notices of 
default of the loans.  It was reported that three letters had 
been mailed to the veteran and that attempts to contact the 
veteran by telephone were undertaken, but the veteran failed 
to respond.  

Regarding loan number [redacted], in February 1990 the 
holder requested repurchase of the loan.  By letter dated in 
February 1990, the RO told the veteran that it had 
repurchased the loan because of her failure to make agreed 
payments.  The veteran was told that the loan was 6 payments 
past due and immediate arrangements should be made to 
establish a repayment program.  If payment were not made, she 
could lose her home through foreclosure sale on July 3, 1990.  
The VA also urged the veteran to attempt to sell the property 
at once if she was unable or unwilling to make further 
payments.  She was also advised that in selling, she might 
avoid a possible debt to the government.  A March 1990 VA 
Form 26-8901, Recommendation To Terminate Portfolio Loan, 
shows that the veteran had not made a payment over the last 6 
months, and that the cause of the default was "apparent 
disregard."  The report also notes that the default could 
not be cured by pay plan, reamortization, or extension 
because the veteran had not responded to notification 
letters.  The VA sold the property in July 1990, and as a 
result of that action, an indebtedness amount of $5,666.22 
plus interest occurred.

Regarding loan number [redacted], in April 1990, the holder 
of the mortgage requested that the VA repurchase the loan.  
VA repurchased the loan.  In April 1990, the VA told the 
veteran that it had repurchased the loan for failure to make 
agreed payments.  The VA then advised the veteran of a 
possible foreclosure.  An April 1990 Recommendation to 
Terminate Portfolio Loan report shows that the cause of the 
default was "apparent disregard" and that the default could 
not be cured by pay plan, reamortization or extension because 
the obligor would not respond to letters.  In August 1990, 
the VA sold the property.  The sale resulted in an 
indebtedness amount of $12,346.77 plus interest.  

With respect to the aforementioned loans, by separate 
decisions dated in June 1994 and August 1994, the Committee 
found a willful intention on the part of the veteran, among 
other things, to seek an unfair advantage.  It was concluded 
that the veteran's failure to cooperate with the lender 
and/or the VA constituted bad faith.  For the indebtednesses, 
the request for a waiver of recovery of payment was denied. 

The veteran's federal income tax reports dated in 1989 and 
1990 reflect that her wages, salaries, and tips totaled 
$312,200 and $198,378, respectively.  The reports also show 
that the veteran reported the capital gain losses from the VA 
properties at issue.

At the hearing held in March 1995, the veteran testified that 
she purchased the properties from VA for rental and 
investment purposes.  She stated that when she bought the 
properties, she thought they would be in a condition where 
she could rent them "as is" or with minimal repairs; 
instead, the properties needed extensive repairs and could 
not be rented out.  G.P. and the veteran added that she had 
paid the mortgage on each of the properties for five years 
until her income declined and tax laws changed.  They also 
reported that the veteran tried to sell the properties in 
1988, but was unsuccessful.  She added that some of the homes 
and properties had been vandalized before she could rent them 
to others.  The veteran then testified that in 1989 and 1999, 
her earned income dropped by over 100 thousand dollars due to 
a decrease in work.  She also stated that she served in 
Desert Storm in 1990, causing an additional decrease in her 
earned income.  During the hearing, the veteran testified 
that she deducted the capital gain losses from her properties 
in 1990.  

In April 1995, the Committee confirmed and continued the 
denial for the request for a waiver of recovery.  The 
Committee found that the veteran was at fault for the 
creation of the indebtedness, as at the time of the default 
she did not contact the lender nor did she respond to letters 
or messages.  The Committee also pointed out that the VA had 
told the veteran that it had repurchased those loans due to 
her failure to make the agreed payments.  She however did not 
respond to VA letters or letters from the Attorney's office 
concerning defaults and foreclosures.  Additionally, the 
veteran undertook no action to pursue alternatives to 
foreclosure.  Therefore, her request for a waiver of the 
indebtedness was denied.

The veteran also appeared at a hearing before the undersigned 
at the RO in January 1997.  However, at that time, no 
substantive testimony was furnished. 

Of record are Real Estate Listing Agreements, Multiple 
Listing Service, Residential Property (Exclusive Right to 
Sell) from Texas Association of Realtors showing that in 
November 1989 the veteran executed an agreement with a 
realtor in an attempt to sell the properties that were 
purchased under the VA loans at issue.  The record also 
contains copies of construction proposals dated from 1984 to 
1989, providing estimates for numerous repairs of the homes.  

Law, Regulations, and Analysis

The veteran avers that a waiver of recovery is warranted 
because she did not act in bad faith.  She maintains that she 
attempted to sell the VA properties at issue and that she was 
called to report to active duty during Operation Desert 
Storm.  She also asserts that her earned income dropped 
substantially during this period.  

Pursuant to 38 U.S.C.A. § 5302(a), there shall be no recovery 
of payments or overpayments . . . of any benefits under any 
of the laws administered by the Secretary whenever the 
Secretary determines that recovery would be against equity 
and good conscience.  See also, 38 C.F.R. § 1.965(a).  
However, before it can be determined whether "equity and 
good conscience" afford waiver, the adjudicator must make a 
determination as to whether there is any indication of fraud 
or misrepresentation, bad faith, or "lack of good faith" on 
the part of the veteran in connection with the claim.  If 
found, a waiver of recovery is precluded by law.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.965(b).  

As previously noted, in this case, the Committee has found 
that the indebtedness occurred as a result of bad faith on 
the part of the veteran.  The regulations describe bad faith 
as unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2).  Given the 
aforementioned, the Board must initially ascertain whether 
the veteran's indebtedness occurred as a result of bad faith 
on her behalf. 

The VA shall consider all information and evidence of record 
in a case before it with respect to benefits under laws 
administered by the VA.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of the matter, VA shall give 
the benefit of the doubt to the claimant.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

After carefully reviewing and weighing the evidence presented 
in this case, the Board finds that the evidence is in 
equipoise as to whether the veteran acted in bad faith.  
Thus, for this matter and only this matter, the Board must 
afford the veteran the benefit of the doubt.  

The Board acknowledges the negative evidence of record 
demonstrating the VA and the holder of the mortgage loan made 
numerous attempts to contact the veteran to cure the defaults 
of each loan.  The Board also acknowledges that the notices 
of default as well as notices of possible foreclosures were 
mailed to the veteran on each separate occasion and that the 
veteran did not respond to written or telephone 
communications.  However, the Board does not find that the 
veteran's failure to communicate with the VA and the mortgage 
holder, considered in combination with other acts documented 
of record, rises to the level of bad faith.  

The Board notes that there is positive evidence of record in 
support of the veteran's contentions.  The evidence 
establishes that in November 1989 the veteran attempted to 
sell each of the VA properties purchased under the loans at 
issue.  This is substantiated by November 1989 Real Estate 
Listing Agreements, Multiple Listing Service, documents 
showing that she did execute an agreement with a realtor in 
an attempt to sell each of the VA properties.  Additionally, 
written proposals from various contractors indicate that in 
1989 the veteran attempted to make repairs to each of those 
homes prior to placing the homes on the market.  Finally, the 
Board is also cognizant of the economy in that region and the 
overall difficulties with selling properties at that time.  

Accordingly, the Board finds that the evidence is at least in 
equipoise.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, VA shall give the benefit of the 
doubt to the claimant.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Thus, the Board finds that the indebtedness at issue did not 
occur as a result of the veteran's bad faith.  The veteran's 
appeal to this extent and only to this extent is granted.  
38 U.S.C.A. § 5302; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 1.964, 1.965(b)(2).

In light of the aforementioned finding, a determination as to 
whether collection of the indebtedness would be against the 
principles of "equity and good conscience" must be made.  
Farless v. Derwinski, 2 Vet. App. 555 (1992); see also 
Ridings v. Brown, 6 Vet. App. 544 (1994).  But, prior to 
adjudicating the claim under the principles of "equity and 
good conscience", the Board must ensure that the duty to 
assist has been fulfilled.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board finds that additional 
development is required.  The matter is therefore discussed 
below in the remand portion of the decision.


ORDER

The indebtedness resulting from vendee VA loans, post-
foreclosures, did not manifest as a result of bad faith on 
the part of the veteran; to this extent only, the appeal is 
granted.


REMAND

As noted above, the Board finds that the loan indebtedness 
resulting from the default of vendee VA loans did not 
manifest as a result of bad faith on the part of the veteran.  
Accordingly, an inquiry as to whether the principles of 
equity and good conscience necessitate a waiver must be 
addressed.  

Although the record shows that the veteran has been furnished 
applicable law and regulations with respect to this matter, 
it does not show that the RO has adjudicated this portion of 
the analysis and furnished to the veteran adequate reasons 
and bases of its determination.  Therefore, the RO must 
adjudicate this matter and provide the veteran and her 
attorney a supplemental statement of the case addressing the 
question of whether the veteran warrants a waiver of recovery 
under the principles of "equity and good conscience."  

Additionally, as previously noted, there has been a 
significant change in the law during the pendency of this 
appeal.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000)

Because of the change in the law brought about by the VCAA 
and because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA with respect to the aforementioned discussed 
matter, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be provided with 
another financial status report form 
(VA Form 4-5655) and requested to complete 
it.  The RO should also request from the 
veteran complete copies, including all 
scheduled attachments, of her Federal 
Income Tax returns from 1993 to the 
present, along with the updated financial 
status report.  If applicable, the current 
financial status report should include 
financial information of the veteran's 
spouse. 

The RO should advise the veteran that the 
duty to assist is not a one-way street.  
If she wishes help, she cannot passively 
wait for it in those circumstances where 
she may or should have information that is 
essential in the adjudication of the 
claim.  The failure to respond may 
adversely affect her appeal.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

3.  Thereafter, the Committee on Waivers 
and Compromises should review the 
veteran's claim.  If the benefit sought 
continues to be denied, the veteran should 
be provided with a supplemental statement 
of the case.  That supplemental statement 
of the case should specifically address 
the six elements found in 38 C.F.R. 
§ 1.965, which are pertinent to the 
determination of whether the veteran 
should be accorded a waiver of her VA 
vendee loan indebtedness under the 
standards of "equity and good 
conscience."  In particular, the fault of 
the veteran and the possibility of unjust 
enrichment and/or undue hardship should be 
addressed.  The RO should also identify 
any other elements that should be applied 
to the facts and circumstances of this 
case in the exercise of the Government's 
rights, such as any mitigating 
circumstances surrounding the veteran's 
default and foreclosure.  

The Board emphasizes that the purpose of this remand is to 
procure additional data and to ensure due process of law.  
The Board intimates absolutely no opinion, legal or factual, 
as to the determination warranted in this case by reason of 
this remand.  No action by the veteran is required, until she 
is so notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

